Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group 1 in the reply filed on 11/21/2022 is acknowledged.  New claims 26-37 are encompassed in the elected group.

Status of the Application
	Claims 26-42 are pending.  Claims 26-37 are currently under examination.  Claims 38-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 06/23/2022 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaye et al. (US Patent No. 10,337,003) and Dickson, G (US Application 20190177723).
The instant claims are drawn to an antisense oligomer consisting of the base sequence of SEQ ID NO: 4 or SEQ ID NO: 5, or a pharmaceutically acceptable salt or hydrate thereof, wherein the antisense oligomer is (i) an oligonucleotide comprising at least one nucleotide having a modified sugar moiety or a modified phosphate bond moiety, or (ii) a morpholino oligomer, wherein the morpholino oligomer is any one of formula 1-3.
Kaye et al. teach an antisense oligomer 20 nucleotides in length that are identical to 19 nucleotides of instant SEQ ID Nos. 4 and 5 (see alignments below).  Kaye et al. teach antisense oligonucleotides to a target are generally 8-30 nucleotides in length and are considered functional if they target the dystrophin gene (see col. 14).  Kaye et al. teach useful oligonucleotides of the invention are 19-20 nucleotides in length (col. 20), can comprise sugar modifications and phosphate linkages (col. 25) and can be pharmaceutical salts and comprise carriers such as polymer carriers (see col. 26-30).  Kaye et al. further teach the antisense can be a morpholino with the structure as in claim 34 (see col. 10 and Figures 1A).
It is further well known in the art that morpholino antisense oligonucleotides can comprise the 5’ end structures as in claim 34 and phosphorodiamidate morpholino configurations (see Dickson 0130 and 0219).  Dickson teach said oligonucleotides are used in methods of exon skipping wherein the oligonucleotide is in any range of 17-40 (see 0272), which is a matter of design choice.
Kaye et al.do not specifically teach the antisense oligonucleotide having SEQ ID Nos. 4 and 5 are 19 nucleotides in length.
It would have been obvious to one of skill in the art to make the oligonucleotide taught by Kaye et al. at 19 nucleotides in length.  Oligonucleotide length is a matter of design choice and given Kaye et al. teach useful oligonucleotides for exon skipping are 19-20 nucleotides in length and teach oligonucleotides targeted to the same region as the claimed oligonucleotide sequences, one of skill would have been capable of making an oligonucleotide having 19 nucleotides in length with the expectation of having the same activity. The instant specification at pages 49-50, describes using antisense oligonucleotides 19 and 20 nucleotides in length that have the same exon skipping ability.
In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. 
It would have been obvious to try making an oligonucleotide 19 nucleotides in length targeted to the same region as the 20mer taught by Kaye et al. for the purpose of generating an efficient antisense oligonucleotide for exon skipping. There is a finite target region of exon 50 and a predictable solution of generating different sizes of oligonucleotides that can target this region wherein the oligonucleotide is known to cause exon skipping.  Given this known result-effective variable, one of skill in the art would have been motivated to make other workable antisense oligonucleotides.

Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Instant SEQ 4
US-15-359-152-553
; Sequence 553, Application US/15359152
; Patent No. 10337003
; GENERAL INFORMATION
;  APPLICANT: SAREPTA THERAPEUTICS, INC.
;  APPLICANT:KAYE, Edward M. et al.
;  TITLE OF INVENTION: COMPOSITIONS FOR TREATING MUSCULAR DYSTROPHY
;  FILE REFERENCE: AVN-012ACN
;  CURRENT APPLICATION NUMBER: US/15/359,152
;  CURRENT FILING DATE: 2016-11-22
;  PRIOR APPLICATION NUMBER: US 14/213,629
;  PRIOR FILING DATE: 2014-03-14
;  PRIOR APPLICATION NUMBER: US 61/793,463
;  PRIOR FILING DATE: 2013-03-15
;  NUMBER OF SEQ ID NOS: 891
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 553
;  LENGTH: 20
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic (Hu.DMD.Exon50.20.016)
US-15-359-152-553

  Query Match             100.0%;  Score 19;  DB 3;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   19;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

SEQ 4          1 TGGGATCCAGTATACTTAC 19
                       |||||||||||||||||||
Db               2 TGGGATCCAGTATACTTAC 20


Instant SEQ 5
US-15-359-152-553
; Sequence 553, Application US/15359152
; Patent No. 10337003
; GENERAL INFORMATION
;  APPLICANT: SAREPTA THERAPEUTICS, INC.
;  APPLICANT:KAYE, Edward M. et al.
;  TITLE OF INVENTION: COMPOSITIONS FOR TREATING MUSCULAR DYSTROPHY
;  FILE REFERENCE: AVN-012ACN
;  CURRENT APPLICATION NUMBER: US/15/359,152
;  CURRENT FILING DATE: 2016-11-22
;  PRIOR APPLICATION NUMBER: US 14/213,629
;  PRIOR FILING DATE: 2014-03-14
;  PRIOR APPLICATION NUMBER: US 61/793,463
;  PRIOR FILING DATE: 2013-03-15
;  NUMBER OF SEQ ID NOS: 891
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 553
;  LENGTH: 20
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic (Hu.DMD.Exon50.20.016)
US-15-359-152-553

  Query Match             100.0%;  Score 19;  DB 3;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   19;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

SEQ 5         1 ATGGGATCCAGTATACTTA 19
                      |||||||||||||||||||
Db              1 ATGGGATCCAGTATACTTA 19

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635